DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
Applicant’s claim amendment has addressed the issues previously raised under 35 U.S.C. 112(b). The previous rejection of claims 1-9 under 35 U.S.C. 112(b) is withdrawn. 
Claims 1 and 3-10 are allowed over the prior art of record. 
The claims are allowed in view of Applicant's amendments and argumentssubmitted with the response on September 30, 2021. The examiner has reviewed theremarks submitted September 30, 2021 and found the arguments presented persuasive. 
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairlysuggest a multilayer peelable absorption film defined by the layer structural and compositional limitations in the specific manner as instantly claimed (in claim 1), which peelable absorption film comprises the recited absorption layer and the peel layer that is laminated directly to one side of the absorption layer; in particular, the recited absorption layer is made of a specific blend containing a thermoplastic resin and an absorbing agent in the specific amount as recited. The peel layer side of the peelable absorption film is heat-sealed to an opposing resin member, and the peel layer side of the peelable absorption film is cohesively peeled off from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/YAN LAN/Primary Examiner, Art Unit 1782